Order entered September 22, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00803-CV

               IN THE INTEREST OF A.M.G., I.V.G. AND E.G., CHILDREN

                        On Appeal from the 255th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-13-17718

                                            ORDER
        By order entered September 8, 2014, we directed appellant to file, no later than

September 15, 2014, written verification he had requested preparation of the reporter’s record

and had paid or made arrangements to pay the reporter’s fee. Appellant did not respond.

However, on September 19, 2014, the court reporter informed us that she had received payment,

and she requested a brief extension of time. We GRANT the court reporter’s request and

ORDER the reporter’s record be filed no later than September 29, 2014.

        As the clerk’s record has been filed, appellant’s brief shall be filed within thirty days of

the filing of the reporter’s record.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE